DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the election received on 1/29/2021.
	Claims 1-20 are pending.

Election/Restrictions
3.	Applicant's election with traverse embodiment of Figs. 48-56 in the reply filed on 1/29/2021 is acknowledged.  However, Applicant has not presented argument of the traversal.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/20/2020 and 1/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 4, 8, 12 and 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US 2016/0249929) hereinafter (“Capppola”) in view of Ehrenfels et al. (US 2004/0007608) hereinafter (“Ehrenfels”).
With regard to claim 1, Cappola discloses a surgical stapling system (100 fig.2), comprising: a first stapling device (104), comprising: a first frame (132); a first jaw (150) pivotably and axially movable relative to said first frame between a first open position and a first closed position; a first firing member (182) movable between a first starting position and a first ending position during a first staple firing stroke; and a first jaw lockout (220) configured to prevent said first jaw (150) from being pivotally and axially movable from said first open position to said first closed position, wherein said first jaw lockout (220) comprises a first jaw lockout arm (226) configured to releasably retain said first jaw (150) in said first open position; and a second stapling device (500), comprising: a second frame (556); a second jaw (550 fig.60) movable relative to said second frame (532) between a second open position and a second closed position about a fixed pivot axis; a second firing member (560) movable between a second starting position and a second ending position during a second staple firing stroke; and a second jaw lockout (620) configured to prevent said second jaw from being movable from said second open position to said second closed position, wherein said second jaw lockout (620) comprises a second jaw lockout arm  (as seen in fig.36) configured to releasably retain said second jaw (550) in said second open position; and a staple cartridge (554) configured for use in either of said first stapling device (104) and said second stapling device (500), wherein said staple cartridge comprises: a except for wherein said retainer comprises an authentication key that is configured to defeat said first jaw lockout by moving said first jaw lockout arm out of a first jaw locking position to permit said first jaw to be moved from said first open position to said first closed position when said cartridge assembly is seated in said first stapling device, and wherein said authentication key is further configured to defeat said second jaw lockout by moving said second jaw lockout arm out of a second jaw locking position to permit said second jaw to be moved from said second open position to said second closed position when said cartridge assembly is seated in said second stapling device.  
However, Ehrenfels teaches the surgical stapling system (figs.8 & 9) including a retainer (30), wherein said retainer (30) comprises an authentication key (30a & 30b) that is configured to defeat said first jaw lockout (28) by moving said first jaw lockout arm (lower portion) out of a first jaw locking position to 
In view of Ehrenfels teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Ehrenfels into Cappola surgical stapling system in order to cover and protect the entire staple rows, and prevent the staples from being fire until the retainer is removed (para.0077).
With regard to claim 2, modified Cappola discloses the surgical stapling system (100 fig.2), wherein said first frame (156) defines a first frame axis, wherein said first jaw lockout arm (226) is pivotally supported on a first side of said first frame axis (fig.17 shows resting on the sides of each arm), and wherein said second frame defines a second frame axis, and wherein said second jaw lockout arm is pivotally supported on an opposite side of said second frame axis (fig.17 is similar as in second frame).  
With regard to claim 4, modified Cappola discloses the surgical stapling system(100), wherein said authentication key (Ehrenfel 30a & 30b) comprises: a first lockout ramp (30a & 30b) protruding from a proximal end of said retainer, wherein said first lockout ramp (Ehrenfel 30a & 30b) is configured to move said first jaw lockout arm (226) from said first jaw locking position to a first jaw closure position wherein said first jaw is movable from said first open position to said first closed position when said cartridge assembly is seated in said first stapling device; and-5-Application Serial No. 16 453,302Response dated January 29, 2021 Response to Restriction Requirement of January 14, 2021a second lockout ramp (Ehrenfels130b fig.32) protruding from said proximal end of said retainer (700), wherein said second lockout ramp (Ehrenfels 130) is configured to move said second jaw lockout arm (Ehrenfels lower portion of 128) from said second jaw locking position to a second jaw closure position wherein said second jaw is movable from said second open position to said second closed position when said cartridge assembly is seated in said second stapling device.  
With regard to claim 8, modified Cappola discloses the surgical stapling system (100), wherein said first stapling device further comprises a first firing member lockout (220 fig.2A) configured to prevent said first firing member (182) from advancing through said first staple firing stroke when a spent staple cartridge is seated in said first frame.  
With regard to claim 12,  Cappola discloses a retainer (300, 700) for use with a surgical staple cartridge (150) configured for use with a first surgical stapling device comprising a first jaw (150) and a first frame (132), wherein the first jaw is pivotally and axially movable relative to the first frame between a first open position and a first closed position, wherein the first surgical stapling device further comprises a first jaw lockout (220) configured to prevent the first jaw (150) from moving between the first open position and the first closed position, wherein the surgical staple cartridge is configured for use with a second surgical stapling device (500) comprising a second jaw (550) and a second frame (132), wherein the second jaw (550) is pivotally movable relative to the second frame (132) about a fixed pivot axis between a second open position and a second closed position, wherein the second surgical stapling device (500) further comprises a second jaw lockout (220) configured to prevent the second jaw (552) from moving from the second open position to the second closed positions and wherein said retainer (300,700) comprises: a retainer body configured for removable attachment to the surgical staple cartridge (154); and except for an authentication key configured to defeat said first jaw lockout when said retainer is attached to the surgical staple cartridge to form a cartridge assembly and the cartridge assembly is seated in the first frame, wherein said authentication key is further configured to defeat said second jaw lockout when said retainer is attached to the surgical staple cartridge to 
However, Ehrenfels teaches a retainer (30 fig.9), including an authentication key (30a & 30b) configured to defeat said first jaw lockout (28) when said retainer (30,130) is attached to the surgical staple cartridge (16) to form a cartridge assembly (as seen in fig.8) and the cartridge assembly is seated in the first frame (12), wherein said authentication key (30a & 30b) is further configured to defeat said second jaw lockout (28) when said retainer (30) is attached to the surgical staple cartridge (16) to form the cartridge assembly and the cartridge assembly is seated in the second frame (12a).  
In view of Ehrenfels teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Ehrenfels into Cappola retainer in order to cover and protect the entire staple rows, and prevent the staples from being fire until the retainer is removed (para.0077).
With regard to claim 14, modified Cappola discloses a retainer (300,700), wherein the surgical staple cartridge (154) comprises a cartridge deck surface (as seen in fig,14), a plurality of staple pockets (153) defined in the cartridge deck surface, and a plurality of staples (“S”fig.3) removably stored in the staple pockets, and wherein said retainer body (300,700) is sized to cover the cartridge deck surface and the staple pockets defined therein (as seen in fig.29).  
With regard to claim 15, modified Cappola discloses the retainer, wherein the first jaw lockout (220) comprises a first jaw lockout arm (226) movable between a first jaw locking position wherein the first jaw is prevented from moving from the first open position to the first closed position and a first jaw closure position wherein the first jaw is movable to the first closed position, and wherein said authentication key (Ehrenfels 30a & 30b) is configured to defeat the first jaw lockout (220) by moving the first jaw lockout arm (226) from the first jaw locking position to the first jaw closure position.  
With regard to claim 16, modified Cappola discloses the retainer, wherein the first jaw lockout arm (226) is pivotally supported in the first frame (156) for vertical movement between the first jaw locking position and the first jaw closure position.  
With regard to claim 17, modified Cappola discloses the retainer, wherein the second jaw lockout (220) comprises a second jaw lockout arm (226 same structure) movable between a second jaw locking position wherein the second jaw is prevented from moving from the second open position to the second closed position and a second jaw closure position wherein the second jaw is movable to the second closed position, and wherein said authentication key (Ehrenfels 30a & 30b) is configured to defeat the second jaw lockout (220) by moving the second 
With regard to claim 18, modified Cappola discloses the retainer, wherein the second jaw lockout arm (226) is pivotally supported in the second frame (156) for lateral movement between the second jaw locking position and the second jaw closure position.  
Allowable Subject Matter
7.	Claims 19-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
 With respect to claim 19, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a retainer and an authentication key configured to defeat the first jaw lockout when said cartridge assembly is seated in the first frame by moving the first jaw lockout arm in a first direction from the first jaw locking position to the first jaw closure position, wherein said authentication key is further configured to defeat the second jaw lockout when said cartridge assembly is seated in the second frame by moving the second jaw lockout arm in a second direction from the second jaw locking position .  
8.	Claims 3, 5-7, 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
    With regard to claim 3, modified Cappola fails to disclose in combination the surgical stapling system, wherein said first jaw lockout arm is pivotally supported in said first frame for vertical movement between said first jaw locking position and a first jaw closure position, and wherein said second jaw lockout arm is pivotally supported in said second frame for lateral movement between said second jaw locking position and a second jaw closure position.  
With respect to claim 5, modified Cappola discloses the surgical stapling system but fails to disclose or teach in combination, wherein said first lockout ramp comprises: a first proximal cam surface configured to move said first jaw lockout arm from said first jaw locking position to a first intermediate position when said cartridge assembly is initially inserted into said first stapling device; and a first distal cam surface configured to engage said first jaw lockout arm when said first jaw lockout arm is in said first intermediate position, wherein said first distal 
 With regard to claim 7, modified Cappola discloses the surgical stapling system but fails to disclose or teach in combination, a third stapling device, comprising: a third frame:-6-Application Serial No. 16 453,302Response dated January 29, 2021Response to Restriction Requirement of January 14, 2021 a third jaw movable relative to said third frame between a third open position and a third closed position; a third firing member movable between a third starting position and a third ending position during a third staple firing stroke; and a third firing member lockout movable between a third locked position wherein said third firing member lockout prevents said third firing member from moving distally from said third starting position and a third unlocked position wherein said third firing member is movable through said third staple firing stroke, and wherein said authentication key is further configured to move 
With regard to claim 9, modified Cappola discloses the surgical stapling system but fails to disclose or teach in combination, wherein said first firing member lockout comprises an abutment portion on said first frame, wherein said abutment portion is configured to be contacted by said first firing member when the spent staple cartridge is seated in said first stapling device.  
With regard to claim 13, modified Cappola discloses the retainer, but fails to disclose or teach in combination, wherein the surgical staple cartridge is configured for use with a third surgical stapling device comprising a third jaw that is movable relative to a third frame between a third open position and a third closed position, wherein the third surgical stapling device comprises a third firing member movable between a third starting position and a third ending position during a third staple firing stroke, wherein the third surgical stapling device further comprises a third firing member lockout configured to prevent the third firing member from distally moving from the third starting position, and wherein said authentication key is configured to defeat the third firing member lockout when said cartridge assembly is seated in the third frame.  
 
Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/10/2021